Citation Nr: 1115970	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for superficial phlebitis and stasis ulcer of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active military service from January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas. The Veteran has thereafter moved to Florida within the jurisdiction of the St. Petersburg, Florida RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his February 2007 Substantive Appeal, the Veteran notified the RO in No. Little Rock, Arkansas that he wanted to testify at a hearing before the Board at the RO.  In a subsequent communication signed in February 2007, he clarified that he wanted that hearing to be a video-conference hearing.  

In an October 2007 letter the No. Little Rock, Arkansas RO notified the Veteran of his scheduled hearing at that RO to be held in December 2007, for which the Veteran failed to report.  A Board memorandum in November 2010 shows that the Veteran had not received the October 2007 notice letter and that the Veteran's address on file was incorrect at that time.  

In December 2010 the Board remanded the case to the No. Little Rock, Arkansas RO to arrange for a video-conference hearing, noting that the Board had been able to obtain the Veteran's current address, in [redacted], Texas, via the VA Compensation and Pension SHARES database, and had updated the Veteran's current address in the VA's appeals tracking records system, VACOLS.

In March 2011, prior to the date of the scheduled March 2011 Board video-conference hearing (for which the Veteran failed to report), the Veteran contacted his current RO in St. Petersburg, Florida, and requested that the Board video-conference hearing be rescheduled at the RO in St. Petersburg, Florida.  Notably, at that time the Veteran included his current address on [redacted] in [redacted], Florida; VACOLS contains that information.  He has not been scheduled for such a hearing at the St. Petersburg, Florida RO, and thus this case must be remanded.  See 38 C.F.R. §§ 20.700, 20.704, 20.705 (2010).
 
Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.704, 20.705, 20.707 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

